 


116 HRES 441 EH: A resolution condemning the attack on the AMIA Jewish Community Center in Buenos Aires, Argentina, in July 1994 and expressing the concern of the United States regarding the continuing, 25-year-long delay in the resolution of this case and encouraging accountability for the attack.
U.S. House of Representatives
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 441 
In the House of Representatives, U. S., 
 
July 15, 2019 
 
RESOLUTION 
A resolution condemning the attack on the AMIA Jewish Community Center in Buenos Aires, Argentina, in July 1994 and expressing the concern of the United States regarding the continuing, 25-year-long delay in the resolution of this case and encouraging accountability for the attack. 
 
 
Whereas, 25 years ago, on July 18, 1994, 85 innocent people were killed and 300 were wounded when the Argentine Jewish Mutual Association (AMIA) was bombed in Buenos Aires, Argentina;  Whereas, 2 years earlier, Hezbollah operatives also blew up the Israeli embassy in Buenos Aires, killing 29 civilians;  
Whereas it is reported that considerable evidence links the attack to the terrorist group Hezbollah, which is based in Lebanon, supported by the Government of the Syrian Arab Republic, and sponsored by the Government of the Islamic Republic of Iran;  Whereas the 25 years since the bombing have been marked by a failure to bring those responsible, including Iranian officials and their Hezbollah proxies, to justice;  
Whereas, in September 2004, Alberto Nisman was appointed as the Special Prosecutor in charge of the 1994 AMIA bombing investigation;  Whereas, on October 25, 2006, Argentine prosecutors Alberto Nisman and Marcelo Martínez Burgos formally accused the Government of Iran of directing the bombing, and the Hezbollah militia of carrying it out;  
Whereas Ibrahim Hussein Berro, a member of the terrorist group Hezbollah, was identified as the AMIA bomber;  Whereas, in November 2006, an Argentine judge issued arrest warrants for Iranian nationals Ali Fallahijan (former Iranian intelligence minister), Mohsen Rabbani (former Iranian cultural attaché), Ahmad Reza Asghari (former Iranian diplomat), Ahmad Vahidi (former Iranian defense minister), Ali Akbar Velayati (former Iranian foreign minister), Mohsen Rezaee (former chief commander of the Iranian Islamic Revolutionary Guards Corps), Ali Akbar Hashemi Rafsanjani (former President of Iran), Hadi Soleimanpour (former Iranian Ambassador to Argentina), and Lebanese national Imad Fayez Moughnieh who were named as suspects in the AMIA bombing;  
Whereas, in November 2007, INTERPOL voted to put the following suspects in the 1994 AMIA attack on its most wanted list—Ali Fallahijan, Mohsen Rabbani, Ahmad Reza Asghari, Ahmad Vahidi, and Mohsen Razaee from Iran and Imad Fayez Moughnieh from Lebanon;  Whereas Interpol currently has four red alerts in place in relation to the AMIA attack;  
Whereas, on January 13, 2015, prosecutor Alberto Nisman alleged in a complaint that then-Argentinian President Cristina Fernandez de Kirchner and then-Minister of Foreign Relations Hector Timerman conspired to cover up Iranian involvement in the 1994 terrorist bombing, and reportedly agreed to negotiate immunity for Iranian suspects and help get their names removed from the INTERPOL list;  Whereas prosecutor Alberto Nisman was scheduled to present his new findings to the Argentinian Congress on January 19, 2015;  
Whereas prosecutor Alberto Nisman was found shot in the head in his apartment in Buenos Aires on January 18, 2015;  Whereas the investigation of the AMIA bombing has been marked by judicial misconduct;  
Whereas, in March 2019, an Argentine court handed down convictions and sentences, finding that the judge, prosecutors, and head of the Argentina’s secret services—the individuals responsible for investigating the AMIA bombing, Argentina’s deadliest terrorist attack—had interfered with the inquiry, diverting the investigation away from the truth;  Whereas former Federal judge Juan José Galeano was handed down a 6-year conviction by the court, which will not be enforced until the sentence is confirmed by a higher tribunal;  
Whereas former State Intelligence Secretariat (SIDE) intelligence head Hugo Anzorreguy was handed a prison sentence of 54 months;  Whereas Carlos Telleldín, a used car dealer who sold the van that contained the bomb used to attack AMIA and received a bribe to incriminate police officers falsely, was sentenced to 42 months in jail; and  
Whereas no Iranian suspects for the AMIA bombing have yet faced prosecution: Now, therefore, be it  That the House of Representatives— 
(1)reiterates its strongest condemnation of the 1994 attack on the AMIA Jewish Community Center in Buenos Aires, Argentina, and honors the victims of this heinous act;  (2)expresses its sympathy to the relatives of the victims, who have waited a quarter of a century without justice for the loss of their loved ones, and may have to wait even longer for justice to be served;  
(3)underscores the concern of the United States regarding the continuing, 25-year-long delay in the proper resolution of this case; and  (4)expresses strong support for accountability for this attack, including against those Iranian and Hezbollah operatives who were responsible.  
 
Cheryl L. Johnson,Clerk. 
